DETAILED ACTION
 	This non-final office is in response to claims 1-22 filed on 06/17/2019 for examination. Claims 1-22 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 06/17/2019, 08/26/2019, 01/13/2020, 02/14/2020, 06/09/2020, and 01/22/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings

The drawings filed on 06/17/2019 are accepted by the examiner.
 	Priority

 	The application is filed on 06/17/2019 and has PCT/US20/37909 filed on 06/16/2020 which is continuation in part of 15/851,644  filed on 12/21/2017 claims the priority of provisional application 62/820,163 filed on 03/18/2019. Further, this is a continuation of application 15/668,459 filed on 08/03/2017 which is a continuation of application 15/158,198 filed on 05/18/2016 which claims priority of Provisional Application 62/163,804 filed on 05/19/2015.
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	Claims 1-13 are interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112(pre-AIA ), sixth paragraph.
3.	Claim limitation “an inventory module, the inventory module storing the location of a secret information… a management module… an exchange module.. an obfuscation module…an interface module…” in claims 1 and 4 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the “module’ as claimed uses a generic placeholder coupled with functional language “storing the location of a secret information” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
4.	Since these claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
5.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The blocks of FIG.8 illustrates “module” elements that perform inventory/management/ exchange/ obfuscation/interfacing steps  to achieve corresponding function. See also the steps described in associated paragraphs 0098-0100, 0113 of the specification.  
 	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
 	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
8.	Independent Claim 21 recites “a computer-readable storage medium storing computer-readable instructions, comprising: instructions for obtaining a secret information, wherein the secret information is a secret or cryptographic key….”. Pending claims are interpreted as broadly as their terms reasonably allow (See In re Zletz, 893 F.2d 3 19 (Fed. Cir. 1989)). The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable storage medium (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
9.	The Examiner suggests that a claim drawn to such a computer-readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim [or any similar limitations such as  "computer usable memory", or "computer usable storage memory", or "computer readable memory", or "computer readable device", (i.e. any variations thereof, where "media" or "medium" is replaced by "device" or "memory") or adding "wherein the medium is not a signal"].  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentqv Galleiy, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

10.	Claim 22 is also rejected under 101 because they inherit the deficiencies of the base claim 21.
				Non-Statutory Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement, and there is no statutory double patenting rejection applied to other claim/claims of the set. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to                           http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-22 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of Patent No. US 10324892 B2 (Application No. 15/851,644), claims 1-16 of Patent No. US 9,753,931 B2, and claims 1-17 of Patent No.US 9,898,473 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications recite similar steps of security via data concealment. 

Allowable Subject Matter 
13.  	With regards to Claims 1-22, it is to be noted that claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC § 101 and double patenting, set forth in this office action.

14. 	The following is an examiner’s statement of reasons for allowance:
 The independent claims 1, 4, 14, and 21 are allowed over prior art of record and in view of the examiner’s amendment. Further, dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
  	Johnson et al. (US 20040139340 A1, prior art on the record) discloses that existing encryption systems are designed to protect secret keys or other data under a "black box attack," where the attacker may examine the algorithm, and various inputs and outputs, but has no visibility into the execution of the algorithm itself. However, it has been shown that the black box model is generally unrealistic, and that attack efficiency rises dramatically if the attacker can observe even minor aspects of the algorithm's execution. The invention protects software from a "white-box attack", where the attacker has total visibility into software implementation and execution. In general, this is done by encoding the software and widely diffusing sites of information transfer and/or combination and/or loss. Other embodiments of the invention include: the introduction of lossy subcomponents, processing inputs and outputs with random cryptographic functions, and representing algorithmic steps or components as tables, which permits encoding to be represented with arbitrary nonlinear bijections (Johnson, Abstract).
 	Further, Johnson et al. discloses identifying functions and transforms substantive to the targeted software program; generating new functions and transforms which alter the processing activity visible to the attacker; and replacing those identified functions and transforms with the new functions and transforms in the software program. Another aspect of the invention of Johnson et al. is to modify software algorithms to foil tracing and other static, dynamic, and statistical attacks comprising means for encoding the software algorithm; and means for widely diffusing sites of information transfer and/or combination and/or loss (Johnson, Paragraphs 0035-0036).
 	Jimenez et al. (US 7707117 B1, prior art on the record) discloses that first data representing a state of an electronic transaction is encoded, to result in creating an encoded message element that is impractical for a recipient to decode. For example, steganographic invisibility encoding may be used. The encoded message element is sent as part of a first message associated with the transaction. A second message associated with the transaction is received, and the third message includes the encoded message element. The encoded message element is decoded, to result in recovering the state of the transaction, which is used in processing the second message. As a result, large volumes of state information are sent to clients for local, transitory storage, precluding the need for a large state data store on the server side (Jimenez, Abstract).
	Further, Jimenez discloses that there is a need to store a large volume of information representing the state of numerous transactions. In the electronic commerce transaction example given above, the transaction processor and the merchant may communicate with a communication protocol using computing elements that do not inherently store state information; that is, the protocol is "stateless." Examples of stateless protocols include HTTP. In this environment, normally the transaction processor creates and stores a transaction record on one of its servers in response to receiving an initial message from the merchant for a particular transaction. The transaction record contains a transaction identifier, information about the parties to the transaction, the nature of the transaction, etc. If the transaction processor is servicing a large number of merchants who have a large number of customers, over time, vast volumes of state information must be maintained.
 	In one approach, the state information is stored on the server side, for example, in data storage equipment that is accessible to the transaction processor. However, this approach requires large amounts of data storage equipment, driving up costs for the transaction processor. There may be millions of state records stored on dozens or hundreds of disk storage units, for example. If transaction volume fluctuates widely, which can occur during seasonal sales cycles, periodically the transaction processor may have far too little or far too much storage capacity (Jimenez, Col. 1, lines 57-67, and Col. 2, lines 1-15).
	Furthermore, Jimenez discloses a method and apparatus for communicating state information in an electronic transaction message. First data representing a state of an electronic transaction is encoded, to result in creating an encoded message element that is impractical for a recipient to decode. For example, steganographic invisibility encoding may be used. The encoded message element is sent as part of a first message associated with the transaction. 
 	A second message associated with the transaction is received, and the third message includes the encoded message element. The encoded message element is decoded, to result in recovering the state of the transaction, which is used in processing the second message. As a result, state information is sent to clients for local, transitory storage, precluding the need for a large state data store on the server side (Jimenez, Col. 4, lines 9-27).
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards security via data concealment. The subject matters of independent claims 1, 4, 14, and 21 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. Specifically, the limitations in claim 1 that recite: "storing the location of a secret information and the identity of authorized entities having permission to access the secret information, wherein the secret information may be one or more of: a cryptographic key, token, certificate, credential, configuration variable, environmental variable, application secret, and infrastructure secret; a management module, the management module performing management tasks on the secret information, wherein the management tasks includes one or more of: generating, auditing, rotating, monitoring, configuring, and controlling access of the secret information; an exchange module, the exchange module exchanging the secret information with the authorized entities, wherein the exchange module provides an application programming interface (API) to programmatically generate, configure, update, and/or exchange secret information.....each hash value identifying a different obfuscated data shard of the plurality of obfuscated data shards; generating a plurality of trace files, each trace file corresponding to a different obfuscated data shard from the plurality of obfuscated data shards; and transmitting the plurality of obfuscated data shards and the corresponding trace plurality of trace files to a node in a data movement network; and an interface module, the interface module providing a user interface (UI) that allows users to perform one or more of: configure the management tasks, initiate the management tasks, configure the exchange of secret information, initiate the exchange of secret information, configure the obfuscation of the secret information, and initiate the obfuscation of the secret information” in view of other limitations of independent claim 1. 
 	 Independent claims 4, 14, and 21 recite similar subject matters as to those in claim 1.
 	 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the references cited in the IDS filed on 06/17/2019, 08/26/2019, 01/13/2020, 02/14/2020, 06/09/2020, and 01/22/2021, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 4, 14, and 21 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion

15. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lentini (US 20120066508 A1) discloses method for managing and controlling access to confidential information contained in portable electronic media where tored confidential information is and must remain the property of the citizen/individual and only this person can give the authorization to others for their modification and/or extrapolation.
McLachlan et al. (US 20130104239 A1) discloses method for obfuscating data using instructions as a source of pseudorandom values. Obfuscation is performed by receiving instructions and data and compiling the instructions and the data into an executable file having a text section and a data section.
16.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover, with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-85938593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498